Citation Nr: 0029771	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-29 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
and from August 1978 to April 1979.

This appeal arises from a rating decision of March 1996 from 
the Cleveland, Ohio, Regional Office (RO).  The case was 
certified to the Board of Veterans' Appeals (Board) from the 
Montgomery, Alabama, RO.  In June 1999, the case was remanded 
to the RO for further adjudication.  The case has been 
returned to the Board for consideration.

An application for compensation or pension (VA Form 21-526) 
was received in September 1999.  The veteran indicated he was 
making a claim for a lung disorder.  This matter is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for 
depression, nervousness, and schizoid personality.  The 
veteran was notified of this decision on July 24, 1995.

2.  New evidence received subsequent to the July 1995 rating 
decision does not relate to incurrence or aggravation of a 
psychiatric disorder in service.


CONCLUSION OF LAW

1.  A rating decision in July 1995 denying service connection 
for a psychiatric disorder is a final determination.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

2.  New and material evidence has not been received and the 
claim for service connection for a psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A clinical record cover sheet for two days of hospitalization 
in December 1978 shows a diagnosis of schizoid personality 
manifested by visual hallucinations of the devil and bizarre 
behavior.  Mental status evaluation reports, dated in January 
1979, show the veteran was evaluated.  No diagnoses were 
given.  

A report of medical history, dated in January 1979 for 
discharge, shows the veteran denied having depression or 
excessive worry, or nervous trouble of any sort.  The report 
of medical examination, dated in January 1979 for discharge, 
shows the clinical psychiatric evaluation was normal.  

Department of Veterans Affairs (VA) clinical records, dated 
from January to November 1993, show outpatient general 
medical and psychiatric treatment.  

An October 1994 VA hospital summary notes the veteran was 
hospitalized for three days.  The diagnosis was vasovagal 
syncope.

A July 1995 rating decision denied service connection for 
depression, nervousness, and schizoid personality.  A July 
24, 1995, VA letter to the veteran advised him of the 
decision.

Private medical records, dated from February 1986 to March 
1988 and received in March 1998, show general medical 
treatment.

An October 1997 VA general medical examination report shows 
diagnoses of chronic low back pain of uncertain etiology, 
mild degenerative arthritis of both knees, essential 
hypertension, chronic chest pain of uncertain etiology, 
chronic cough of uncertain etiology, and degenerative 
arthritis of the left wrist.

An October 1997 VA mental disorders examination report notes 
the veteran indicated that during service he was reduced in 
rank for trying to burn another person in a room but that he 
did not remember it.  When asked if there was anything during 
service that caused his mental or emotional problems he 
indicated that a UCMJ Article 15 proceeding was wrong.  The 
Axis I diagnoses were marijuana abuse, history of alcohol 
dependence, and organic brain syndrome not otherwise 
specified with anxiety.  The examiner commented that the 
veteran reported a very confusing history of a lot of 
different symptoms and several different categories, and that 
many of his symptoms could possibly be related to marijuana 
abuse and organic brain syndrome.

VA clinical records, dated from September 1998 to August 
1999, show general medical treatment.  A July 1999 clinical 
record entry notes the veteran complained of jaw pain after a 
tooth extraction and includes an assessment of anxiety. 

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the VA as to written conclusions based 
on evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The appellant 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

In a July 1995 rating decision, service connection for 
depression, nervousness, schizoid personality was denied.  A 
July 24, 1995, letter to the veteran advised him of this 
decision.  While the veteran has indicated that he did not 
receive notice of this decision, the notice was sent to the 
address provided in his initial application.  The veteran has 
presented no evidence to rebut the presumption of regularity 
that the veteran was provided notice of the decision.  No NOD 
was received during the one year time period allowed after 
the veteran was notified of this initial determination on his 
claim.  Accordingly, the July 1995 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the July 1995 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a psychiatric disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Evidence received subsequent to the July 1995 rating decision 
consists of private medical records that were received in 
March 1998, October 1997 VA examination reports, and VA 
clinical records, dated from September 1998 to August 1999.  
These records are new in the sense that they were not 
previously of record.

The private medical records only address general medical 
treatment and are thus not material.  Additionally, the 
October 1997 VA general medical examination report does not 
show any psychiatric diagnoses, and it is not material.  The 
October 1997 VA mental disorders examination report notes 
shows diagnoses of marijuana abuse, history of alcohol 
dependence, organic brain syndrome.  However, the examiner 
did not indicate that the psychiatric disorder began or was 
aggravated during service.  Additionally, the September 1998 
to August 1999 VA clinical records do not show psychiatric 
diagnoses.  A July 1999 VA clinical record notes an 
impression of anxiety, however, this record entry does not 
show that the veteran's psychiatric complaints began during 
service.  None of these records provide any competent 
evidence which shows that a psychiatric disorder began or was 
aggravated by service.  Accordingly, these records are not 
material to the issue of service connection for a psychiatric 
disorder.

The evidence received subsequent to the July 1995 rating 
decision is new but not material.  Since the evidence does 
not indicate that any psychiatric disorder began or was 
aggravated during service, it is not so significant that it 
must be considered to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been received 
subsequent to the July 1995 rating decision.  38 C.F.R. 
§ 3.156(a) (2000).  Accordingly, the claim for service 
connection for a psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991).



ORDER

New and material evidence has not been received and the claim 
for service connection for psychiatric disorder is not 
reopened.  The appeal is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 7 -


